 1
 2
                                                                      2/6/2019
 3
                                                                       CW
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10
11   IRINA ZHITNITSKY,                       )    Case No. 2:18-cv-01825-MAA
                                             )
12
           Plaintiff,                        )    ORDER AWARDING EQUAL
13                                           )    ACCESS TO JUSTICE ACT
14                v.                         )    ATTORNEY FEES AND
                                             )    EXPENSES, PURSUANT TO 28
15   NANCY A. BERRYHILL, Acting              )    U.S.C. § 2412(d), AND COSTS
16   Commissioner of Social Security,        )    PURSUANT TO 28 U.S.C. § 1920
                                             )
17
           Defendant.                        )
18                                           )
19
20         Based upon the parties’ Stipulation for the Award and Payment of Equal
21   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
22   expenses in the amount of SIX THOUSAND DOLLARS ($6,000.00) as authorized
23   by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
24
25   DATED: February 6, 2019
26
27
28




                                              1
